NELSON, Circuit Justice.
There are several sorts of seeds provided for specifically in the act of 1846 [9 Stat 49], such as aniseed, flaxseed, hempseed, linseed, <£rc., and it is claimed, therefore, by the plaintiffs, that the seeds in question in this case are necessarily embraced in the free list in Schedule I, under the head of “all other seeds, not otherwise provided for.” The articles have always been imported as seeds, and it is found by the jury that they are known in trade by that denomination, and are bought and sold as such. It is supposed, however, by the defendant, that the words “all other seeds,” in the connection in which they are found in the free list — “garden seeds, and all other seeds, not otherwise provided for” —are to be confined to seeds imported for agricultural purposes; and that, if seeds are imported for any other purpose, they must be ranged under some other head, or fall within the third section of the act But we do not see how the terms can be thus restricted. They are very broad — “garden seeds, and all other seeds, not otherwise provided for.” Others are provided for, and the phrase, therefore, seems to leave nothing for intendment We think that the finding of the jury, in connection with the clause in the free list, is decisive of the question. New trial denied.